Filed 5/1/13 P. v. Carroll CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B243459

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA098607)
         v.

JOSHUA BRIAN CARROLL,

         Defendant and Appellant.



THE COURT:*

         Joshua Brian Carroll appeals from a judgment following a guilty plea. Because
appellant pled no contest after waiving his right to a preliminary hearing, the following
facts are taken from the probation report.
         On July 9, 2012, sheriff’s officials investigated a report that appellant had
inappropriately touched his five-year-old daughter in a sexual manner. Appellant
admitted that he had touched the victim inappropriately on several occasions and that he
had participated in inappropriate sexual acts with her.
         After consulting with counsel, appellant pled guilty to one count of oral copulation
of a person under the age of 14, in violation of Penal Code section 288a,



*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
subdivision (c)(1),1 and one count of lewd conduct on a child under 14 years of age
(§ 288, subd. (a)). Pursuant to a plea agreement, the court sentenced appellant to state
prison for eight years comprised of the middle term of six years for one count (§ 288a,
subd. (c)(1)), and a consecutive two-year sentence for the second count (§ 288, subd. (a)).
The trial court imposed various fines and court fees and appellant was awarded three days
of actual custody credit.
       Appellant filed a timely notice of appeal from the judgment in which he checked
the preprinted boxes indicating, “This appeal is based on the sentence or other matters
occurring after the plea that do not affect the validity of the plea.” As grounds for
seeking a certificate of probable cause, appellant claimed the plea was illegal because he
had not conferred with his counsel as to his rights and the nature of the plea. Appellant’s
request for a certificate of probable cause was denied.
       We appointed counsel to represent appellant on this appeal. After examination of
the record, counsel filed an “Opening Brief” containing an acknowledgement that he had
been unable to find any arguable issues. On November 30, 2012, we advised appellant
that he had 30 days within which to personally submit any contentions or issues that he
wished us to consider. No response has been received to date.
       Appellant was represented by counsel throughout the proceedings. He was fully
apprised of his constitutional rights and the consequences of his plea. He expressly
waived his rights, and his waiver was knowing, intelligent and voluntary. He specifically
admitted violations of sections 288a, subdivision (c)(1), and 288, subdivision (a). There
was no error in the sentence, which was in accord with applicable law and the negotiated
disposition. Appellant received a fair hearing and due process.




1      All further statutory references are to the Penal Code unless otherwise indicated.

                                              2
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3